 CLAXTON MANUFACTURING CO., INC.Claxton Manufacturing Co., Inc. and Laborers' Inter-national Union of North America, Local Union896, AFL-CIO. Cases 10-CA-12748 and 10-CA-12781March 20, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn November 23, 1977, Administrative Law JudgeAlmira A. Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify her remedy,2and to adopt her recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Claxton Manu-facturing Co., Inc., Claxton, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3. 1951). We have carefullyexamined the record and find no basis for reversing her findings.2 In the remedy portion of her Decision and in her proposed notice. theAdministrative Law Judge inadvertently stated that interest on backpayshall be computed "at 7 percent per annum." In Florida Steel Corporation,231 NLRB 651 (1977), however, the Board stated that interest on backpayshall be computed at the adjusted prime interest rate used by the UnitedStates Internal Revenue Service.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of you for support-ing Laborers' International Union of NorthAmerica, Local Union 896, AFL-CIO, or anyother union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.WE WILL offer Raymond Kennedy immediateand full reinstatement to the job he held prior tohis discharge on April 29, 1977, or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rightsand privileges.WE WILL make whole Raymond Kennedy forany loss of pay he may have suffered as a result ofhis discriminatory discharge, plus interest.CLAXTONMANUFACTURING Co.,INC.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard in Claxton, Georgia, on September 20,1977. The charge was filed May 2, and served on theRespondent May 3, 1977. The complaint was issued May18, 1977, and duly answered by the Respondent. Thecomplaint and the answer were amended at the hearing.The issue is whether or not the Respondent dischargedRaymond Kennedy because of his membership in andactivities on behalf of the Charging Party Union andbecause he engaged in concerted protected activities, inviolation of Section 8(aX3) and (1) of the National LaborRelations Act, as amended. For the reasons set forthbelow, I conclude that the Respondent did violate the Actas alleged.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the Respondent and the GeneralCounsel, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe complaint alleges, and the answer admits, that theRespondent is a corporation with an office and place ofbusiness located in Claxton, Georgia, where it is engaged inthe manufacture of ladies undergarments; that during thepast calendar year the Respondent sold and shipped235 NLRB No. 38261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinished products valued in excess of $50,000 directly tocustomers located outside Georgia. I find that the Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe Charging Party Union is a labor organization withinthe meaning of Section 2(5) of the Act.Ilt. UNFAIR LABOR PRACTICESA. FactsRaymond Kennedy was hired August 13, 1975, andworked at various jobs as assigned to him by WilliamKicklighter, the foreman of the cutting department and anadmitted supervisor. It is undisputed that there was conflictbetween the two of them from shortly after Kennedy washired. Thus, Kennedy was an habitual absentee, andKicklighter frequently remonstrated with him for that, fortalking to other employees, and for wasting time in themen's room, telling him to get back to work. Kicklighterconceded that other employees were also excessivelyabsent and that all employees were guilty of goofing off,but he contended that Kennedy was worse than the others.I find, however, that before the advent of the UnionKicklighter never specifically warned Kennedy that his jobwas in danger.' Kennedy said there was a personalityconflict on his part with Kicklighter. Kennedy testified thatat one time he asked Kicklighter why he did not get a payraise like the rest of the fellows, and Kicklighter told himhe was already paid more than he deserved. Sometime inMarch 1977 Kennedy appealed to two of the companyofficers, including Max Habert, as well as the Departmentof Labor, about Kicklighter's riding his back so much.When nothing came of these appeals, he spoke to a numberof employees about organizing and then contacted theUnion and arranged for the business agent and otherofficials to meet with the Respondent's employees onSaturday, April 16, 1977, at I p.m., at a roadside park onRoute 301.On the afternoon of April 15, the day before the unionmeeting, employee Jimmy Rolls overheard Foreman Kick-lighter tell Supervisor Mary Smith that whoever signed thecard would be fired, and Kennedy heard Kicklighter tellSmith that whoever was involved in the union meetingwould be fired.2The meeting was held Saturday, April 16,at I or 1:30 in the park alongside Route 301, and wasattended by 3 union officials and 50 or 60 employees.While the meeting was in progress, Kicklighter drove paston two occasions within a few minutes, going in oppositeThis is based on Kennedy's testimony. Kicklighter's testimony on thisand other issues was vague, evasive, and contradictory. Although Kennedywas not invariably accurate, he was, on the whole, a more credible witnessthan Kicklighter.2 This is based on the mutually corroborative testimony of Kennedy andRolls. Mary Smith's denials were less than categorical, and she conceded sheknew the meeting was to be held. Kicklighter's denials are not credited inview of his general unreliability, and his admissions that he was aware of theimpending meeting, that he asked another supervisor if he had heardanything about it, and that he had in the past told employees he had heardof or seen people fired for working for a union.3 This is based on mutually corroborative testimony of Union Interna-directions.3As those attending the meeting were able torecognize Kicklighter, it seems reasonable, in the circum-stances, and I find, that he could recognize those attending,including Kennedy.Kennedy signed a union authorization card and obtainedthe signatures of several other employees on cards at thismeeting. Thereafter, he continued advocating the Union onand off the plant premises to other employees, some ofwhom wore union buttons to work.On one occasion in mid-April, Kicklighter discoveredKennedy talking to employee Mary Collins and toldKennedy if he wanted his job, he had better get back towork. As Kicklighter walked away, Kennedy followed himand asked him why he did not go ahead and fire himinstead of riding his back all the time. Kicklighter respond-ed that he did not have the right to fire him and did notwant to as Kennedy needed a job as bad as anybody elsedid.4The next day, Kicklighter assigned Kennedy to work onthe clipping machine, telling him to stay there and not talkto anybody about the Union.5On April 19, InternationalRepresentative Hazel delivered to the Respondent a letterdated April 18, to the attention of Kicklighter and anothersupervisor, containing a list of the names of 49 employees,including Raymond Kennedy, who were members of theunion organizing committee. Kicklighter testified that heknew Kennedy was engaged in union activities, but he didnot know the extent of his activities. When asked if heknew Kennedy was on the organizing committee, at first heanswered no, but then conceded he had received theUnion's April 18 letter, and that Kennedy's name waslisted as a member of the committee.On Friday, April 29, Kicklighter presented Kennedywith an envelope containing his paychecks and a separa-tion notice stating he was discharged for excessive absen-teeism, bothering other employees, and unsatisfactorywork, signed by Vice President Max Haber. When handingKennedy the envelope, Kicklighter told him, "I don't knowwhether this was something that happened before theUnion started or after," that he "didn't have nothing to dowith it, and he didn't know what was in the envelope."6The record shows that it was Kicklighter who decided toterminate Kennedy, that he recommended termination toVice President Max Haber, and that Haber approved hisrecommendation. Kicklighter denied that Kennedy's unionactivities played a part in the decision. He testified that hewas required to wait until Max Haber came to the plant onhis monthly 4-day visit to discuss such matters with him asthere was no plant manager at the time.With respect to the reasons for the termination, Kick-lighter testified that Kennedy was absent 6 to 8 days ational Representative Alfred Hazel, Kennedy. and Kicklighter. Kicklighter'stestimony that he did not go there for the purpose of observing the meetingis not credited as he was not generally credible and as his explanation of hisalleged business reasons for making these trips was unconvincing.I This is based on the essentially corroborative testimony of Kennedyand Kicklighter.5 This is based on Kennedy's credited testimony. Kicklighter contradict-ed himself as to whether he told Kennedy not to talk about the Union.I This is based on Kennedy's credited testimony. Although Kicklighterdenied that the Union was mentioned, he was uncertain about the otherremarks attributed to him by Kennedy; he is not credited.262 CLAXTON MANUFACTURING CO., INC.month since his first week of employment. Kicklighterconceded, however, that other employees were also exces-sively absent, some even failing to call in. He also concededthat Kennedy's attendance improved after mid-April butinsisted that he still missed 4 or 5 days. No records werepresented to show Kennedy's absentee rate or the absenteerate of any other employees. Kicklighter seemed to lumpKennedy's alleged bothering other employees and unsatis-factory work together, contending that his talking resultedin both. Kicklighter gave as examples one occasion about amonth before the discharge when an employee he couldnot identify told him that if he would assign someone otherthan Kennedy to work with him, the employee couldproduce more; another occasion when a sewing supervisorsaid her employees complained that Kennedy was talkingwith them when he was not supposed to; and the occasionin mid-April recited above when Kicklighter caught Ken-nedy talking to Mary Collins. Here also Kicklighterconceded that other employees talked when they should beworking and that he spoke to others as well as Kennedyabout it.7He also conceded that after the mid-Aprilincident Kennedy improved somewhat about talking butsaid that "He didn't improve that much." When asked toexplain what happened during the 2-week period betweenmid-April, when Kennedy begged Kicklighter to fire himand Kicklighter refused, and April 29, when Kicklighterdecided to fire him, Kicklighter said he always liked to givea person a chance but he could "only take so much of it."He then said that Kennedy was absent more frequently,but corrected himself to say that Kennedy was not absentmore frequently, or might have been absent a day duringApril, he did not know, but that Kennedy would notrespond to Kicklighter's orders dealing with his work orwork like he should and continued to talk to employeeswhen he ought to be working.B. ConclusionsThe Respondent asserts that it discharged Kennedybecause of excessive absenteeism, bothering other employ-ees, and unsatisfactory work; that the discharge wastriggered by the mid-April incident in which Kennedy wascaught talking to Mary Collins (and Kicklighter declinedKennedy's challenge to fire him) and was delayed untilVice President Haber's next visit to the plant whenKicklighter could obtain his permission to effect thedischarge. The Respondent further contends that otheremployees were terminated for excessive absenteeism andlesser offenses than Kennedy's, and that Kicklighter couldhave terminated Kennedy at the time of their mid-Aprilaltercation if he had been looking for a pretext.In my opinion these contentions are not supported bycredible evidence. Thus, it is clear that Kennedy had beenguilty of excessive absenteeism since early in his employ-ment but no disciplinary action was ever taken against himbecause of that. The fact that other employees wereadmittedly also guilty of excessive absenteeism and theRespondent's failure to present records supporting Kick-lighter's uncorroborated and uncertain testimony on ab-7 Supervisor Melba Todd and employee Mary Collins also testified thattalking during worktime was widespread.I There is in the record only one allusion to any other discharge, that ansenteeism or, contrary to Respondent's contention, anyevidence that any other employee was ever terminated oreven disciplined for excessive absenteeism, justifies theinference that such records would not have shown Kenne-dy's absences to be more numerous than those of otheremployees who never were disciplined.8Similarly, Kenne-dy had a long record of talking to other employees onworktime and harboring a personality conflict with Kick-lighter, and although Kicklighter "rode his back" anddenied him a pay increase, Kicklighter did not disciplineKennedy or, as far as the record shows, threaten todiscipline him for that until the mid-April incident when hetold Kennedy he had better get back to work if he wantedhis job. It is significant that according to Kicklighter he didnot fire Kennedy on that occasion even though challengedto do so, not only because he did not have authority butalso because he wanted to give Kennedy another chance.This attitude on Kicklighter's part was consistent withManagement's admitted tolerance of a widespread practiceby other employees of talking during worktime. The twoinstances of employee complaints about being bothered byKennedy apparently occurred so long before the decisionto discharge as to be less of a factor in the decision thanafterthoughts, like his fictitious refusal to obey orders, tojustify a decision made on other bases.There cannot be any merit in the Respondent's argumentthat Kicklighter could have seized on the mid-Aprilincident as a pretext to discharge Kennedy for unlawfulreasons had he a mind to do so, as it is clear fromKicklighter's testimony, supported by the Respondent, thatKicklighter did not have authority to discharge on the spot.Moreover, it is clear that the decision to dischargeKennedy was not triggered by the mid-April incident,which Kicklighter considered to be a matter warrantingonly a warning of possible job loss. Thus, despite Kenne-dy's challenge, Kicklighter testified he was determined togive him another chance. And yet, Kicklighter concededthat Kennedy's conduct improved, as to both absenteeismand talking, during the ensuing 2 weeks before hisdischarge.The above evidence, including the Respondent's toler-ance of excessive absenteeism and talking by Kennedy andothers over a long period of time, Kicklighter's professedwish to give Kennedy another chance after the mid-Aprilincident, Kennedy's admittedly improved performanceduring the ensuing 2 weeks before his discharge, Kicklight-er's attempt to conceal from Kennedy at the time ofdischarge the role he played in the decision, Kicklighter'sattempt to rely on incidents to support the discharge whichwere mere afterthoughts, and the vague, contradictory, andunreliable nature of his testimony generally compel theconclusion that the reasons advanced by the Respondentfor the discharge of Kennedy were not the real reasons.The evidence shows, however, that Kennedy was theemployee who initiated the union campaign; that Kick-lighter and other supervisors knew about the union meetingbefore it took place; that Kicklighter threatened to fireanybody who was involved in the meeting or signed a card;employee was discharged while in the hospital, but there is no evidence as tothe reason she was terminated.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Kicklighter drove to the meeting for the purpose ofplacing it under surveillance and observed those in atten-dance among whom was Kennedy; that Kicklighter admit-tedly knew Kennedy was a union advocate and was lessthan honest in revealing his knowledge that Kennedy was amember of the in-plant organizing committee; that he toldKennedy and other employees not to talk about the Unionand told Kennedy the same thing again the day after themid-April incident when he assigned Kennedy to theclipping machine; and that Kicklighter gratuitously con-nected the discharge with the advent of the Union byprofessing not to know whether the discharge was based onsomething that happened "before the Union started orafter."In view, therefore, of the failure of the Respondent toshow cause for the discharge, the disparity of its treatmentof Kennedy, its knowledge of the union campaign and itsthreats to discharge those involved, the animus displayedby Kicklighter,9and the timing of the discharge at the firstvisit to the plant of the sole company officer with authorityafter the union campaign began, I find that a preponder-ance of the credible evidence establishes that the Respon-dent discharged Raymond Kennedy on April 29, 1977,because he was an active advocate of the Union. Iconclude that the Respondent thereby discriminatedagainst Kennedy in his tenure of employment to discour-age membership in a labor organization, in violation ofSection 8(a)(3) and (1) of the Act. toTHE REMEDYIn order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found, and, in view of thenature thereof, to cease and desist from infringing in anyother manner on its employees' rights guaranteed by theAct. N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532 (C.A. 4,1941).Having found that the Respondent discriminatorilydischarged Raymond Kennedy, I also recommend that itbe ordered to offer him immediate and full reinstatementto his former job, or if that job no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges, and to make himwhole for any loss of earnings suffered by reason of thediscrimination against him, plus interest at 7 percent perannum. F. W. Woolworth Company, 90 NLRB 289 (1950);9 In addition to the evidence of animus detailed above, based oncomparative demeanor and probability in light of the other creditedevidence I credit Mary Collins over Supervisor Melba Todd's denial thatTodd coercively interrogated Collins and employee Pam Almann abouttheir union activity on May 12, 1977. At the hearing, the General Counselstated that a settlement agreement had been reached with respect to allallegations of the complaint, including all 8(aXl) allegations, which werewithdrawn, except that relating to the discharge of Kennedy. The GeneralCounsel further stated that no 8(aXl) findings should be considered inconnection with the testimony regarding animus.'o Contrary to the Respondent's contention, it is not unusual for anemployer to choose one of many employees known to be engaged in unionactivity for discharge, as the discharge of one tends to discourage unionmembership by all. I have read with interest the cases referred to me by theFlorida Steel Corporation, 231 NLRB 651 (1977); IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER "The Respondent, Claxton Manufacturing Co., Inc.,Claxton, Georgia, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee to discourage membership in and support ofLaborers' International Union of North America, LocalUnion 896, AFL-CIO, or any other union.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Raymond Kennedy immediate and full rein-statement to his former job or, if that job no longer exists toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any lost earnings in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its plant in Claxton, Georgia, copies of theattached notice marked "Appendix."12Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Respondent but find them inapposite because there, unlike here, theGeneral Counsel failed to prove by a preponderance of the evidence that theemployee discipline was discrinminatorily motivated.11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."264